Exhibit 10.3

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.

IN ADDITION, AN INVESTMENT AGREEMENT DATED AS OF JULY 21, 2006 (THE “INVESTMENT
AGREEMENT”), AND A REGISTRATION RIGHTS AGREEMENT DATED AS OF JULY 21, 2006,
COPIES OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICE, CONTAIN CERTAIN ADDITIONAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT
TO THIS WARRANT.

InterSearch Group, Inc.

COMMON STOCK PURCHASE WARRANT

 

Number of Shares:    19,500   Holder: CapitalSouth Partners Fund I Original
Issue Date:    July 21, 2006  

    Limited Partnership

Expiration Date:    July 20, 2011   Exercise Price per Share:    $1.60  

InterSearch Group, Inc, a company organized and existing under the laws of the
State of Florida (the “Company”), hereby certifies that, for value received,
CapitalSouth Partners Fund I Limited Partnership, or its registered assigns (the
“Warrant Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company up to Nineteen Thousand Five Hundred (19,500) shares
(as adjusted from time to time as provided in Section 6, the “Warrant Shares”)
of common stock, $.001 par value (the “Common Stock”), of the Company at a price
of $1.60 per Warrant Share (as adjusted from time to time as provided in
Section 6, the “Exercise Price”), at any time and from time to time from and
after the date thereof and through and including 5:00 p.m. New York City time on
July 20, 2011 (the “Expiration Date”), and subject to the following terms and
conditions:

1. Registration of Warrant. The Company shall register this Warrant upon records
to be mainlained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant (including any
Warrant Holder registered as such following an assignment or transfer as
contemplated by Section 4 below) as the absolute owner hereof for the purpose of
any exercise hereof or any distribution to the Warrant Holder, and for all other
purposes, and the Company shall not be affected by notice to the contrary.

2. Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws. The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933



--------------------------------------------------------------------------------

Act and in accordance with federal and state securities laws. If this Warrant
was acquired by the Warrant Holder pursuant to the exemption from the
registration requirements of the 1933 Act afforded by Regulation S thereunder,
the Warrant Holder acknowledges and covenants that this Warrant may not be
exercised by or on behalf of a Person during the one year distribution
compliance period (as defined in Regulation S) following the date hereof.
“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.

The Company acknowledges its undertaking as set forth in Section 2.2 of the
Registration Rights Agreement whereby the Company has agreed to file for
registration to resell the Warrant Shares under the Securities Act of 1933 (on
Form SB-2 or a comparable form), within thirty days from the timely filing of
the Company’s next Form 10-Q (subject to and as more particularly set forth in
the Investment Agreement).

3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.

4. Registration of Transfers and Exchange of Warrants.

a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 10. Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.

b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 10 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.

5. Exercise of Warrants.

a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 10, and upon payment and delivery of the Exercise Price multiplied by
the number of Warrant Shares that the Warrant Holder intends to purchase
hereunder, in lawful money of the United States of America, in cash or by
certified or official bank check or checks, to the Company, all as specified by
the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 3 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued and cause to be delivered to or
upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this

 

2



--------------------------------------------------------------------------------

Warrant), a certificate for the Warrant Shares issuable upon such exercise, with
such restrictive legend as required by the 1933 Act. Any person so designated by
the Warrant Holder to receive Warrant Shares shall be deemed to have become
holder of record of such Warrant Shares as of the Date of Exercise of this
Warrant.

b. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.

c. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.

d. (i) Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

   Net Number = (A x (B - C))/B (ii)    For purposes of the foregoing formula:
   A = the total number shares with respect to which this Warrant is then being
exercised.    B = the last reported sale price (as reported by Bloomberg) of the
Common Stock on the trading day immediately preceding the date of the Exercise
Notice.    C = the Exercise Price then in effect at the time of such exercise.

e. The holder of this Warrant agrees not to elect a Cashless Exercise for a
period of one year following the Original Issue Date. The holder of this Warrant
also agrees not to elect a Cashless Exercise so long as there is an effective
registration statement for the Warrant Shares.

f. If (i) the Company files with the U.S. Securities and Exchange Commission a
registration statement in connection with an underwritten public offering of
Common Stock under 1933 Act in which the per share price of Common Stock to be
sold pursuant to such registration statement is at least $5.50 (as adjusted for
stock splits, dividends, recapitalizations and the date hereof) (a “Public
Offering”) and (ii) the lead underwriter for such Public Offering notifies the
Company that all or part of the Warrant Shares will be available to be included
in the shares of Common Stock to be sold in such Public Offering (such number of
shares being referred to as the “Underlying Shares”), then, upon the Company’s
election (which may be exercised by the Company in its sole and absolute
discretion by notice to the Warrant Holder), this Warrant shall be deemed to be
exercised automatically for cash (i.e., not a Cashless Exercise) to the extent
of the number of Underlying Shares selected by the Company in its notice to the
Company (the “Selected Underlying Shares”) immediately upon the closing of the
Public Offering (a “Mandatory Exercise”). Upon a Mandatory Exercise, (y) the
Warrant Holder shall be

 

3



--------------------------------------------------------------------------------

unconditionally obligated to deliver to the Company this Warrant, a duly
completed and executed Form of Election to Purchase attached hereto, and payment
of the Exercise Price multiplied by the number of Selected Underlying Shares (in
lawful money of the United States of America, in cash or by certified or
official bank check or checks), and (z) this Warrant (to the extent of the
Selected Underlying Shares) shall be exercised automatically without any action
by the Warrant Holder and whether or not this Warrant is surrendered to the
Company or its transfer agent; provided, however, that the Company shall not be
obligated to issue certificates evidencing the Selected Underlying Shares unless
the Warrant Holder has delivered to the Company the items set forth in
subsection (y) above. Notwithstanding the foregoing, the Warrant Holder may, but
shall not be obligated to, elect to sell the Selected Underlying Shares in such
Public Offering.

6. Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefor are subject to adjustment upon the
occurrence of the following events, and all such adjustments shall be
cumulative:

a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.

b. Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).

c. Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.

7. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 7, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or
(ii) round the number of Warrant Shares issuable, up to the next whole number.

8. Provisions Regarding Sales, Mergers, etc.

a. The Company will give Warrant Holder ten (10) days notice before the event of
a sale of all or substantially all of the assets of the Company, a “change of
control” (as defined in the Investment Agreement) of the Company or the merger
or consolidation of the Company in a transaction in which the Company is not the
surviving entity.

 

4



--------------------------------------------------------------------------------

9. [Reserved]

10. Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results, in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.

11. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:

If to the Company:

InterSearch Group, Inc.

250 Montgomery Street; Suite 1200

San Francisco, CA 94104

Attention: Dan O’Donnell

If to the Warrant Holder:

CapitalSouth Partners Fund I Limited Partnership

1011 East Morehead Street, Suite 150

Charlotte, North Carolina 28204

Attn: Joseph B. Alala, III

12. Miscellaneous.

a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.

b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.

c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of law thereof.

d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

5



--------------------------------------------------------------------------------

f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.

g. The Holder of this Warrant and each Holder of Warrant Shares, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages may not be adequate
compensation for any loss incurred by reason of a breach by the Company of the
provisions of this Warrant and hereby agrees, in an action for specific
performance, to waive the defense that a remedy at law would be adequate. No
remedy conferred in this Warrant upon any such Holder is intended to be
exclusive of any other remedy available to such Holder, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise. No course of dealing or any delay or failure to exercise any right
hereunder on the part of any such Holder shall operate as a waiver of such right
or otherwise prejudice the rights, powers or remedies of such Holder.

[SIGNATURES ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.

 

INTERSEARCH GROUP, INC.,

a Florida corporation

By:  

 

Name:  

 

Title:  

 

[Signature Page to CapitalSouth I Warrant]

 

7



--------------------------------------------------------------------------------

FORM OF ELECTION TO PURCHASE

(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)

 

To: InterSearch Group, Inc.:

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase                     
shares of Common Stock (“Common Stock”), $.001 par value, of InterSearch Group,
Inc and encloses the warrant and $             for each Warrant Share being
purchased or an aggregate of $             in cash or certified or official bank
check or checks, which sum represents the aggregate Exercise Price (as defined
in the Warrant) together with any applicable taxes payable by the undersigned
pursuant to the Warrant.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

 

 

 

(Please print name and address)

 

(Please insert Social Security or Tax Identification Number)

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 

 

 

 

(Please print name and address)

Dated:                         

 

Name of Warrant Holder: (Print)  

 

(By:)  

 

(Name:)  

 

(Title:)  

 

Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.

IN ADDITION, AN INVESTMENT AGREEMENT DATED AS OF JULY 21, 2006 (THE “INVESTMENT
AGREEMENT”), AND A REGISTRATION RIGHTS AGREEMENT DATED AS OF JULY 21, 2006,
COPIES OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICE, CONTAIN CERTAIN ADDITIONAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT
TO THIS WARRANT.

InterSearch Group, Inc.

COMMON STOCK PURCHASE WARRANT

 

Number of Shares:   78,000    Holder: CapitalSouth Partners Fund II Original
Issue Date:   July 21, 2006   

    Limited Partnership

Expiration Date:   July 20, 2011    Exercise Price per Share:   $1.60   

InterSearch Group, Inc, a company organized and existing under the laws of the
State of Florida (the “Company”), hereby certifies that, for value received,
CapitalSouth Partners Fund II Limited Partnership, or its registered assigns
(the “Warrant Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company up to Seventy Eight Thousand (78,000) shares (as
adjusted from time to time as provided in Section 6, the “Warrant Shares”) of
common stock, $.001 par value (the “Common Stock”), of the Company at a price of
$1.60 per Warrant Share (as adjusted from time to time as provided in Section 6,
the “Exercise Price”), at any time and from time to time from and after the date
thereof and through and including 5:00 p.m. New York City time on July 20, 2011
(the “Expiration Date”), and subject to the following terms and conditions:

1. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant (including any
Warrant Holder registered as such following an assignment or transfer as
contemplated by Section 4 below) as the absolute owner hereof for the purpose of
any exercise hereof or any distribution to the Warrant Holder, and for all other
purposes, and the Company shall not be affected by notice to the contrary.

2. Investment Representation. The Warrant Holder by accepting this Warrant
represents that tine Warrant Holder is acquiring this Warrant for its own
account or the account of an affiliate for investment purposes and not with the
view to any offering or distribution and that the Warrant Holder will not sell
or otherwise dispose of this Warrant or the underlying Warrant Shares in
violation of applicable securities laws. The Warrant Holder acknowledges that
the certificates representing any Warrant Shares will bear a legend indicating
that they have not been registered under the United States Securities Act of
1933, as amended (the “ 1933 Act”) and may not be sold by the Warrant Holder
except pursuant to an effective registration statement or pursuant to an
exemption from registration requirements of the 1933 Act and in accordance with
federal and state securities laws. If this Warrant was acquired by the Warrant
Holder pursuant to the exemption from the registration requirements of the 1933
Act afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be



--------------------------------------------------------------------------------

exercised by or on behalf of a Person during the one year distribution
compliance period (as defined in Regulation S) following the date hereof.
“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.

The Company acknowledges its undertaking as set forth in Section 2.2 of the
Registration Rights Agreement whereby the Company has agreed to file for
registration to resell the Warrant Shares under the Securities Act of 1933 (on
Form SB-2 or a comparable form), within thirty days from the timely filing of
the Company’s next Form 10-Q (subject to and as more particularly set forth in
the Investment Agreement).

3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.

4. Registration of Transfers and Exchange of Warrants.

a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 10. Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.

b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 10 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.

5. Exercise of Warrants.

a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 10, and upon payment and delivery of the Exercise Price multiplied by
the number of Warrant Shares that the Warrant Holder intends to purchase
hereunder, in lawful money of the United States of America, in cash or by
certified or official bank check or checks, to the Company, all as specified by
the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 3 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued and cause to be delivered to or
upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this Warrant), a certificate for the
Warrant Shares issuable upon such exercise, with such restrictive legend as
required by the 1933 Act. Any person so designated by the Warrant Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.

 

2



--------------------------------------------------------------------------------

b. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.

c. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.

d. (i) Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

   Net Number = (A x (B - C))/B (ii)    For purposes of the foregoing formula:
   A = the total number shares with respect to which this Warrant is then being
exercised.    B = the last reported sale price (as reported by Bloomberg) of the
Common Stock on the trading day immediately preceding the date of the Exercise
Notice.    C = the Exercise Price then in effect at the time of such exercise.

e. The holder of this Warrant agrees not to elect a Cashless Exercise for a
period of one year following the Original Issue Date. The holder of this Warrant
also agrees not to elect a Cashless Exercise so long as there is an effective
registration statement for the Warrant Shares.

f. If (i) the Company files with the U.S. Securities and Exchange Commission a
registration statement in connection with an underwritten public offering of
Common Stock under 1933 Act in which the per share price of Common Stock to be
sold pursuant to such registration statement is at least $5.50 (as adjusted for
stock splits, dividends, recapitalizations and the date hereof) (a “Public
Offering”) and (ii) the lead underwriter for such Public Offering notifies the
Company that all or part of the Warrant Shares will be available to be included
in the shares of Common Stock to be sold in such Public Offering (such number of
shares being referred to as the “Underlying Shares”), then, upon the Company’s
election (which may be exercised by the Company in its sole and absolute
discretion by notice to the Warrant Holder), this Warrant shall be deemed to be
exercised automatically for cash (i.e., not a Cashless Exercise) to the extent
of the number of Underlying Shares selected by the Company in its notice to the
Company (the “Selected Underlying Shares”) immediately upon the closing of the
Public Offering (a “Mandatory Exercise”). Upon a Mandatory Exercise, (y) the
Warrant Holder shall be unconditionally obligated to deliver to the Company this
Warrant, a duly completed and executed Form of Election to Purchase attached
hereto, and payment of the Exercise Price multiplied by the number of

 

3



--------------------------------------------------------------------------------

Selected Underlying Shares (in lawful money of the United States of America, in
cash or by certified or official bank check or checks), and (z) this Warrant (to
the extent of the Selected Underlying Shares) shall be exercised automatically
without any action by the Warrant Holder and whether or not this Warrant is
surrendered to the Company or its transfer agent; provided, however, that the
Company shall not be obligated to issue certificates evidencing the Selected
Underlying Shares unless the Warrant Holder has delivered to the Company the
items set forth in subsection (y) above. Notwithstanding the foregoing, the
Warrant Holder may, but shall not be obligated to, elect to sell the Selected
Underlying Shares in such Public Offering.

6. Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefor are subject to adjustment upon the
occurrence of the following events, and all such adjustments shall be
cumulative:

a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.

b. Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).

c. Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.

7. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 7, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or
(ii) round the number of Warrant Shares issuable, up to the next whole number.

8. Provisions Regarding Sales, Mergers, etc.

a. The Company will give Warrant Holder ten (10) days notice before the event of
a sale of all or substantially all of the assets of the Company, a “change of
control” (as defined in the Investment Agreement) of the Company or the merger
or consolidation of the Company in a transaction in which the Company is not the
surviving entity.

 

4



--------------------------------------------------------------------------------

9. [Reserved]

10. Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.

11. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:

If to the Company:

InterSearch Group, Inc.

250 Montgomery Street; Suite 1200

San Francisco, CA 94104

Attention: Dan O’Donnell

If to the Warrant Holder:

CapitalSouth Partners Fund II Limited Partnership

1011 East Morehead Street, Suite 150

Charlotte, North Carolina 28204

Attn: Joseph B. Alala, IV

12. Miscellaneous.

a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.

b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.

c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of law thereof.

d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

5



--------------------------------------------------------------------------------

f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.

g. The Holder of this Warrant and each Holder of Warrant Shares, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages may not be adequate
compensation for any loss incurred by reason of a breach by the Company of the
provisions of this Warrant and hereby agrees, in an action for specific
performance, to waive the defense that a remedy at law would be adequate. No
remedy conferred in this Warrant upon any such Holder is intended to be
exclusive of any other remedy available to such Holder, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise. No course of dealing or any delay or failure to exercise any right
hereunder on the part of any such Holder shall operate as a waiver of such right
or otherwise prejudice the rights, powers or remedies of such Holder.

[SIGNATURES ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.

 

INTERSEARCH GROUP, INC.,

a Florida corporation

By:  

 

Name:  

 

Title:  

 

[Signature Page to CapitalSouth II Warrant]

 

7



--------------------------------------------------------------------------------

FORM OF ELECTION TO PURCHASE

(To he executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)

 

To: InterSearch Group, Inc.:

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase              shares of
Common Stock (“Common Stock”), $.001 par value, of InterSearch Group, Inc and
encloses the warrant and $             for each Warrant Share being purchased or
an aggregate of $             in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

 

 

 

(Please print name and address)

 

(Please insert Social Security or Tax Identification Number)

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 

 

 

 

(Please print name and address)

Dated:                         

 

Name of Warrant Holder: (Print)  

 

(By:)  

 

(Name:)  

 

(Title:)  

 

Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.

IN ADDITION, AN INVESTMENT AGREEMENT DATED AS OF JULY 21, 2006 (THE “INVESTMENT
AGREEMENT”), AND A REGISTRATION RIGHTS AGREEMENT DATED AS OF JULY 21, 2006,
COPIES OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICE, CONTAIN CERTAIN ADDITIONAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT
TO THIS WARRANT.

InterSearch Group, Inc.

COMMON STOCK PURCHASE WARRANT

 

Number of Shares:

   97,500    Holder:    Harbert Mezzanine

Partners II

        

Original Issue Date:

   July 21, 2006   

SBIC, L.P.

Expiration Date:

   July 20, 2011      

Exercise Price per Share:

   $1.60      

InterSearch Group, Inc, a company organized and existing under the laws of the
State of Florida (the “Company”), hereby certifies that, for value received,
Harbert Mezzanine Partners II SBIC, L.P., or its registered assigns (the
“Warrant Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company up to Ninety Seven Thousand Five Hundred
(97,500) shares (as adjusted from time to time as provided in Section 6, the
“Warrant Shares”) of common stock, $.001 par value (the “Common Stock”), of the
Company at a price of $1.60 per Warrant Share (as adjusted from time to time as
provided in Section 6, the “Exercise Price”), at any time and from time to time
from and after the date thereof and through and including 5:00 p.m. New York
City time on July 20, 2011 (the “Expiration Date”), and subject to the following
terms and conditions:

1. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant (including any
Warrant Holder registered as such following an assignment or transfer as
contemplated by Section 4 below) as the absolute owner hereof for the purpose of
any exercise hereof or any distribution to the Warrant Holder, and for all other
purposes, and the Company shall not be affected by notice to the contrary.

2. Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that



--------------------------------------------------------------------------------

the Warrant Holder will not sell or otherwise dispose of this Warrant or the
underlying Warrant Shares in violation of applicable securities laws. The
Warrant Holder acknowledges that the certificates representing any Warrant
Shares will bear a legend indicating that they have not been registered under
the United States Securities Act of 1933, as amended (the “1933 Act”) and may
not be sold by the Warrant Holder except pursuant to an effective registration
statement or pursuant to an exemption from registration requirements of the 1933
Act and in accordance with federal and state securities laws. If this Warrant
was acquired by the Warrant Holder pursuant to the exemption from the
registration requirements of the 1933 Act afforded by Regulation S thereunder,
the Warrant Holder acknowledges and covenants that this Warrant may not be
exercised by or on behalf of a Person during the one year distribution
compliance period (as defined in Regulation S) following the date hereof.
“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.

The Company acknowledges its undertaking as set forth in Section 2.2 of the
Registration Rights Agreement whereby the Company has agreed to file for
registration to resell the Warrant Shares under the Securities Act of 1933 (on
Form SB-2 or a comparable form), within thirty days from the timely filing of
the Company’s next Form 10-Q (subject to and as more particularly set forth in
the Investment Agreement).

3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.

4. Registration of Transfers and Exchange of Warrants.

a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 10. Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.

b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 10 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.

 

2



--------------------------------------------------------------------------------

5. Exercise of Warrants.

a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 10, and upon payment and delivery of the Exercise Price multiplied by
the number of Warrant Shares that the Warrant Holder intends to purchase
hereunder, in lawful money of the United States of America, in cash or by
certified or official bank check or checks, to the Company, all as specified by
the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 3 business days after the Date of Exercise
(as defined herein)) issue or cause to be issued and cause to be delivered to or
upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this Warrant), a certificate for the
Warrant Shares issuable upon such exercise, with such restrictive legend as
required by the 1933 Act. Any person so designated by the Warrant Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.

b. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.

c. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.

d. (i) Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

Net Number = (A x (B – C))/B

 

3



--------------------------------------------------------------------------------

  (ii) For purposes of the foregoing formula:

A = the total number shares with respect to which this Warrant is then being
exercised.

B = the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.

C = the Exercise Price then in effect at the time of such exercise.

e. The holder of this Warrant agrees not to elect a Cashless Exercise for a
period of one year following the Original Issue Date. The holder of this Warrant
also agrees not to elect a Cashless Exercise so long as there is an effective
registration statement for the Warrant Shares.

f. If (i) the Company files with the U.S. Securities and Exchange Commission a
registration statement in connection with an underwritten public offering of
Common Stock under 1933 Act in which the per share price of Common Stock to be
sold pursuant to such registration statement is at least $5.50 (as adjusted for
stock splits, dividends, recapitalizations and the date hereof) (a “Public
Offering”) and (ii) the lead underwriter for such Public Offering notifies the
Company that all or part of the Warrant Shares will be available to be included
in the shares of Common Stock to be sold in such Public Offering (such number of
shares being referred to as the “Underlying Shares”), then, upon the Company’s
election (which may be exercised by the Company in its sole and absolute
discretion by notice to the Warrant Holder), this Warrant shall be deemed to be
exercised automatically for cash (i.e., not a Cashless Exercise) to the extent
of the number of Underlying Shares selected by the Company in its notice to the
Company (the “Selected Underlying Shares”) immediately upon the closing of the
Public Offering (a “Mandatory Exercise”). Upon a Mandatory Exercise, (y) the
Warrant Holder shall be unconditionally obligated to deliver to the Company this
Warrant, a duly completed and executed Form of Election to Purchase attached
hereto, and payment of the Exercise Price multiplied by the number of Selected
Underlying Shares (in lawful money of the United States of America, in cash or
by certified or official bank check or checks), and (z) this Warrant (to the
extent of the Selected Underlying Shares) shall be exercised automatically
without any action by the Warrant Holder and whether or not this Warrant is
surrendered to the Company or its transfer agent; provided, however, that the
Company shall not be obligated to issue certificates evidencing the Selected
Underlying Shares unless the Warrant Holder has delivered to the Company the
items set forth in subsection (y) above. Notwithstanding the foregoing, the
Warrant Holder may, but shall not be obligated to, elect to sell the Selected
Underlying Shares in such Public Offering.

6. Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefor are subject to adjustment upon the
occurrence of the following events, and all such adjustments shall be
cumulative:

a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.

 

4



--------------------------------------------------------------------------------

b. Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).

c. Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.

7. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 7, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or
(ii) round the number of Warrant Shares issuable, up to the next whole number.

8. Provisions Regarding Sales, Mergers, etc.

a. The Company will give Warrant Holder ten (10) days notice before the event of
a sale of all or substantially all of the assets of the Company, a “change of
control” (as defined in the Investment Agreement) of the Company or the merger
or consolidation of the Company in a transaction in which the Company is not the
surviving entity.

9. [Reserved]

10. Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute

 

5



--------------------------------------------------------------------------------

Warrant reflecting the adjusted number of shares and/or Exercise Price upon the
surrender of this Warrant to the Company.

11. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:

If to the Company:

InterSearch Group, Inc.

250 Montgomery Street; Suite 1200

San Francisco, CA 94104

Attention: Dan O’Donnell

If to the Warrant Holder:

Harbert Mezzanine Partners II SBIC, L.P.

One Riverchase Parkway South

Birmingham, Alabama 35244

Attn: William R. Lucas, Jr.

12. Miscellaneous.

a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.

b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.

c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of law thereof.

d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

6



--------------------------------------------------------------------------------

f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.

g. The Holder of this Warrant and each Holder of Warrant Shares, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages may not be adequate
compensation for any loss incurred by reason of a breach by the Company of the
provisions of this Warrant and hereby agrees, in an action for specific
performance, to waive the defense that a remedy at law would be adequate. No
remedy conferred in this Warrant upon any such Holder is intended to be
exclusive of any other remedy available to such Holder, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise. No course of dealing or any delay or failure to exercise any right
hereunder on the part of any such Holder shall operate as a waiver of such right
or otherwise prejudice the rights, powers or remedies of such Holder.

[SIGNATURES ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.

 

INTERSEARCH GROUP, INC., a Florida corporation By:     

Name:

    

Title:

    

[Signature Page to Harbert Warrant]

 

8



--------------------------------------------------------------------------------

FORM OF ELECTION TO PURCHASE

(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)

 

To: InterSearch Group, Inc.:

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase              shares of
Common Stock (“Common Stock”), $.001 par value, of InterSearch Group, Inc and
encloses the warrant and $             for each Warrant Share being purchased or
an aggregate of $             in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

         (Please print name and address)

 

   (Please insert Social Security or Tax Identification Number)

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 

        

 

(Please print name and address)

 

Dated:                                      

 

Name of Warrant Holder:

(Print)      (By:)      (Name:)       (Title:)     

 

Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant